DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2010 027 203 (hereinafter “DE-203”).
Regarding claim 1, DE-203 discloses a drill (Figs. 1-4), comprising: a body extending along a longitudinal axis (L, Fig. 1) from a rear side (left side, only partially shown in Fig. 1) to a front side (the right side, Fig. 1), wherein the body comprises a main cutting edge (3, 3’, Para. 24) on the front side, wherein the body comprises at least one guide bevel (23, 23’), which extends in an axial direction and toward the front side, wherein, toward the front side, the guide bevel has an end section (27, Para. 38) which is tapered (Para. 65 describes the width b of the first longitudinal section becomes narrow counter to the feed direction. Para. 46 describes a transition 35 is formed in a rounded or continuous manner. These indicate the end section of the guide bevel is tapered in either embodiment) as a result of a first free surface (33, Para. 38, Figs. 1-4) extending along the guide bevel, and wherein the body comprises a second free surface (11 or 11’,  Para. 27) extending from the first free surface radially inward along the main cutting edge to a chisel edge (Para. 214).
Regarding claim 2, DE-203 discloses the end section is tapered as a result of the first free surface having a smaller diameter than the guide bevel. (Fig. 3A is a cross-section in a first longitudinal section 27. It shows the first free surface 33 has a smaller diameter than the guide bevel 31, Para. 47)
Regarding claim 3, DE-203 discloses the first free surface follows the end section in a direction of rotation. (Figs. 1-4)
Regarding claim 7, DE-203 discloses the main cutting edge (7) and the guide bevel (31) end together in a cutting corner that is adjoined by the first free surface (33) which follows in the direction of rotation. (Figs. 1 and 4)
Regarding claim 9, DE-203 discloses the guide bevel has a bevel width which, outside the end section, corresponds to a normal width, and wherein, along the end section, the first free surface has a width that together with a bevel width of the end section corresponds to the normal width. (Fig. 2)
Regarding claim 11, DE-203 discloses the end section has a length which corresponds to 4% to 40% of a diameter of the drill. (Fig. 2)

Claim1, 5-6 and 10 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by an item manufactured by EMUGE manufactured in 2018 and sold in 01/02/2019 (See the four pictures of a drill attached in the IDS filed 02/24/2022 by the applicant. Hereinafter “Emuge”).
Regarding claim 1, Emuge discloses a drill, comprising: a body extending along a longitudinal axis from a rear side to a front side (See the pictures and the annotated drawing below), wherein the body comprises a main cutting edge (See the picture and the annotated drawing below) on the front side, wherein the body comprises at least one guide bevel, which extends in an axial direction and toward the front side, wherein, toward the front side, the guide bevel has an end section which is tapered as a result of a first free surface extending along the guide bevel, and wherein the body comprises a second free surface extending from the first free surface radially inward along the main cutting edge to a chisel edge. (See annotated drawing below regarding the recited features)


    PNG
    media_image1.png
    888
    1078
    media_image1.png
    Greyscale


Regarding claim 5, Emuge discloses the first free surface comprises two partial surfaces, namely an axial surface, which extends on a side of the body along the end section, and a radial surface, which extends on the front side such that the first free surface as a whole is curved. (See the annotated drawing above)
Regarding claim 6, Emuge discloses the radial surface extends along the main cutting edge and follows said edge in the direction of rotation. (see annotated drawing above)
Regarding claim 10, Emuge discloses along the end section, the first free surface has a width that is between 20% and 60% of a bevel width of the guide bevel along the end section. (See the annotated drawing above)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE-203 as applied to claim 1 above, and further in view of Fujiwara et al. (US 2018/0043441, “Fujiwara”).
Regarding claim 4, DE-203 does not disclose the transition of the first free surface into the guide bevel is without steps.
Fujiwara discloses a drill (100, Figs. 1-6) comprising a body. The body has at least one guide bevel (8a, 8b), which extends in axial direction and toward the front side. The guide bevel has an end section (in the section at a boundary 25 between the first margin 8a and the second face 5a, Fig. 3 and Para. 36) The boundary (25) between the first margin (8a) and the second face (5a, similar to the recited first free surface) is formed in convex-arc shapes (no steps) toward the forward side in the rotational direction (R) (Para. 64)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drill of the DE-230 so that the transition of the first free surface into the guide bevel is without steps, as taught by Fujiwara, for reduce friction and cutting load to prolong life of the drill.
Regarding claim 8, DE-203 in view of Fujiwara discloses the first free surface (33) is configured entirely without edges. (The cross section of the free surface shown in Fig. 3A of DE-203 is curve-like and does not have an edge. In addition, DE-203 in view of Fujiwara as set forth above in claim 4 teaches there is no step at the transition between the first free surface and the guide bevel. )
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, and 10-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Primary Examiner, Art Unit 3722